         Case 1:20-cv-02845-ELH Document 18 Filed 05/27/21 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND


TRUSTEES OF THE HEATING, PIPING
                             *
AND REFRIGERATION PENSION FUND,
                             *
et al.,                      *
                             *
                Plaintiffs,  *
                             *
           vs.               *      Civil Action No. ELH-20-2845
                             *
HASCON LLC D/B/A             *
HASCON MECHANICAL SERVICES   *
                             *
                Defendant.   *
                             *
                ****************************

                           REPORT AND RECOMMENDATION

       This matter was referred to me on April 15, 2021, for a Report and Recommendation

regarding the Motion for Default Judgment (the “Motion”) (ECF No. 13). On October 1, 2020, the

Plaintiffs, Trustees of the Heating, Piping and Refrigeration Pension Fund, filed a Complaint

alleging Defendant, Hascon LLC d/b/a Hascon Mechanical Services, failed to pay Plaintiffs for

work performed. ECF No. 1. Plaintiffs’ Complaint sets forth well supported facts alleging

Defendant was required to pay to Plaintiffs certain sums of money for each hour worked by

Defendant’s employees in various months from January 1, 2014 through December 31, 2016 yet

failed to do so. The Complaint was served upon Defendant on October 1, 2020 and returned

executed on October 7, 2020. ECF No. 6.

       Defendant did not file an Answer or any other responsive pleading, and on November 11,

2020, Plaintiffs filed the Motion with appropriate support. ECF No. 7 The Clerk entered a

Judgment by Default in accordance with Federal Rule of Civil Procedure 55(a) on November 17,

2020. ECF No. 8. Defendant did not file a response. On February 26, 2021 Plaintiffs filed a motion
          Case 1:20-cv-02845-ELH Document 18 Filed 05/27/21 Page 2 of 2



for Default Judgment along with exhibits in support of the motion. ECF 13. Due to an issue in the

listed address of Defendant, on April 26, 2021 the Court ordered additional mailing and service of

the Motion for Default to Defendant. ECF 16. Plaintiffs filed a certificate of service on April 27,

2021. ECF 17. The Defendant again did not respond. The Motion is ripe for review and no hearing

is necessary. Loc.R. 105.6 (D.Md.2018). I have reviewed the motion and attachments, along with

the pleadings and docket in this case. I find that the Plaintiffs have complied with Rule 55 in

requesting default judgment. I find that the Complaint sets forth a valid basis for the alleged

violations, and those violations are well supported by the exhibits and declarations of Daniel

Loveless, Joseph Swann, and Jacquelyn Coyle. The Complaint also sets forth a valid and

enforceable basis for relief.

       Therefore, I recommend the Court adopt the findings in this Report and Recommendation

and GRANT Plaintiffs Judgment by Default. I have reviewed Plaintiffs’ requested damages, costs,

and attorneys’ fees and have determined they are fair and reasonable. ECF No. 13-2. Accordingly,

I recommend the Court adopt the relief in Plaintiffs’ Proposed Order (ECF No. 13-4).



Date: _May 27, 2021__                                                     /s/
                                                            A. David Copperthite
                                                            United States Magistrate Judge
